Title: Abigail Adams to John Adams, 14 April 1776
From: Adams, Abigail
To: Adams, John


     
      
       April 14 1776
      
     
     I have misst my Good Friend Col. Warren from Watertown in the conveyance of my Letters; you make no mention of more than one, write me how many you have had and what the dates were. I wrote you upon the 17 of March. Perticuliars it was not then posible to obtain; and after that I thought every pen would be imployed in writing to you a much more accurate account than I could give you.
     The Fleet lay in the Road allmost a fortnight after the Town was evacuated; in that time Major Tuper came with a Body of Men to Germantown and procured two Lighters, (one of them was that of which you are part owner) and fitted them with every sort of combustable Matters, Hand Grenades &c. in order to set fire to the Fleet, but the very day he was ready they saild and it was said that they had inteligence from Boston of the design. However he carried the Lighters up to Town for the next Fleet that appears.
     Fort Hill is a fortifying I suppose in the best Manner, committes have been appointed to survey the Islands &c. but we are scanty of Men, tis said we have not more than 2000 Effective Men left, and the General thought it necessary to take the Heavy cannon with him. We have many peices spiked up which they are imployed in cleaning, about an 100 peices I have heard was left at the Castle with their trunnels broke or spiked. The Castle you have no doubt heard was burnt by the Troops before they saild, and an attempt made to blow up the walls in which however they did not succeed any further than to shatter them.
     There are so many things necessary to be done that I suppose Buisness moves slowly. At present we all seem to be so happy and so tranquil, that I sometimes think we want another Fleet to give some energy and spirit to our motions. But there has been a great overturn and people seem to be hardly recoverd from their amazement. Many Buildings in Town sustaind great damages more perticuliarly at the South end, the Furniture of many houses was carried of or broken in peices. Dr. Gardiner left all his furniture and Medicine valued tis said at 400 Sterling. Dr. Loyd is still in Town, Dr. Whitworth too, both ought to be transported. Mr. Goldwait is in Town and all the Records of which he had the care safe, tho it seems part of them were carried into Boston. All the papers relating to the probate courts are missing. Mr. Lovel and all the prisoners taken at the
      Charlstown Battle are carried of. The Bells are all in Town, never were taken down. The officers and Tories have lived a life of Dissipation. Inclosed is a prologue of Burgoines, with a parody written in Boston soon after it was acted.—Burgoine is a Better poet than Soldier.
     As to goods of any kind, we cannot tell what quantity there is. Only two or three Shops open. Goods at a most extravagant price—all the better to promote Manufactures.
     The small pox prevents my going to Town; several have broke out with it in the Army since they went into Boston. I cannot help wishing that it would spread. I think the Country is in more danger than ever. I am anxious about it. If it should spread there is but one thing would prevent my going down to our own House and having it with all our children and I dont know but I should be tempted to run you in debt for it.
     There is talk of raising an other Regiment. If they should I fear we shall suffer in our Husbandery. Labour is very high. I cannot hire a Man for six months under 20 pounds Lawfull money.
     The Works upon the Neck are levelling. We keep Guards upon the Shoars yet.—Manly has taken a vessel Load of Tories. Among them is Black the Scotchman and Brasen head Jackson, Hill the Baker &c. What can be done with them. I think they ought to be transported to England. I would advertize for tory transports.
     Hanover has made large quantities of salt peter.
     This week we are to hold court here, but I do not imagine any thing will be done.
     I have a Letter from you the 29 of March. Tis said there is one from Mr. Gerry the 3 of April acquainting us with your opening trade. Who is the writer of Common Sense, of Cato, of Casandra?
     I wish you would according to promise write me an account of Lord Sterling. We know nothing about him here.
     All the Tories look crest fallen. Several deserters from on board the commodore’s ship say that tis very sickly on board. We have only that and two or 3 cutters beside’s. We fear that a Brig laiden with 70 tons of powder which saild from Newbury port has fallen into the enemys hands upon her return.
     Pray continue to write me by every opportunity, the writing Books were very acceptable presents.
     I rejoice in the Southern Victorys. The oration was a very elegant performance, but not without much Art—a few Strokes which to me injure the performance.
     I know not any thing further which I ought to say but that I am most affectionately Yours.
    